 Case: 4:20-cv-01227-JAR Doc. #: 21 Filed: 09/17/20 Page: 1 of 9 PageID #: 2223




                            IN THE UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF MISSOURI
                                      EASTERN DIVISION

TAMIA BANKS, et al.,                                   )
     Plaintiffs,                                       )
                                                       )
         vs.                                           )
                                                       )      Case No. 4:20-cv-01227
COTTER CORPORATION, (N.S.L.), et al., )
         Defendants.                                   )
                                                       )
------------------------------------------------------
                                                       )
COTTER CORPORATION, (N.S.L.),                          )
         Third-Party Plaintiff,                        )
                                                       )
         vs.                                           )
                                                       )
MALLINCKRODT LLC, et al.                               )
         Third-Party Defendants.                       )
------------------------------------------------------

                    LANDFILL DEFENDANTS’ MOTION TO DISMISS
                COTTER CORPORATION, (N.S.L.) THIRD-PARTY PETITION
                         AND MEMORANDUM IN SUPPORT

  I.     Introduction

         Cotter Corporation, (N.S.L.) (“Cotter”) has filed a Third-Party Petition purporting to

bring a claim for contribution against various entities. Among them are Movants Bridgeton

Landfill, LLC (“Bridgeton”) (on its own behalf and as the merger successor of West Lake

Landfill, Inc. and the merger successor of Rock Road Industries, Inc.); Republic Services, Inc.

(“Republic”); and Allied Services, LLC (“Allied”) (collectively characterized by Cotter as,

“Landfill Defendants”). The Third-Party Petition seeks contribution from Landfill Defendants;

however, it fails to make a cognizable claim under Missouri law because Landfill Defendants are

not originally liable to Plaintiffs. Cotter’s claims are not proper as a third-party claim because
 Case: 4:20-cv-01227-JAR Doc. #: 21 Filed: 09/17/20 Page: 2 of 9 PageID #: 2224




the allegations are not grounded in Cotter’s own liability to Plaintiffs. Thus, the Third-Party

Petition must be dismissed.

 II.   Legal Standards

       Federal Rule of Civil Procedure 8(a) requires a complaint include a “short and plain

statement of the claim showing that the pleader is entitled to relief.” The purpose of the Rule is

to give a defendant fair notice of the claim and the grounds upon which it rests. Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 555 (2007).

       For a complaint to survive a motion to dismiss under Rule 12(b)(6), its facts, accepted as

true, must state a claim to relief that is plausible on its face. See Twombly, 550 U.S. at 570.

Facial plausibility requires a plaintiff to do more than simply state legal conclusions or recite the

elements of a cause of action in boilerplate fashion. See id. at 555. The Court need not credit

bare legal conclusions unsupported by factual underpinnings. See Ashcroft v. Iqbal, 556 U.S.

662, 679 (2009) (“While legal conclusions can provide the framework of a complaint, they must

be supported by factual allegations.”).

       Under Missouri law, “[t]o maintain an action for contribution, both the party

seeking contribution and the defendant against whom contribution is sought must be ...

tortfeasor[s], originally liable to the plaintiff-injured party.” Gramex Corp. v. Green Supply, Inc.,

89 S.W.3d 432, 442 (Mo. 2002) (internal quotation omitted). “Inherently, the right of

contribution is based on proportionately dividing the plaintiff's overall damage figure

according to the parties' degrees of fault.” Union Elec. Co. v. Metro. St. Louis Sewer Dist., 258

S.W.3d 48, 54–55 (Mo. 2008).

       A third-party action may only be filed against a nonparty who is or may be liable to the

defending party for all or part of the plaintiff’s claim against the defending party. Fed. R. Civ. P.



                                                  2
 Case: 4:20-cv-01227-JAR Doc. #: 21 Filed: 09/17/20 Page: 3 of 9 PageID #: 2225




14(a)(1). See also Mo. Sup Ct. R. 52.11(a); Martin v. Schwab, No. CIV.A.91-5059-CVSW-1,

1992 WL 296531, at *12 (W.D. Mo. Aug. 11, 1992) (describing Rule 52.11 as “the codification

of Rule 14”).

       “[A] third-party claim may be asserted only when the third party’s liability is in some

way dependent on the outcome of the main claim and is secondary or derivative thereto.” Mattes

v. ABC Plastics, Inc., 323 F.3d 695, 698 (8th Cir. 2003) (quoting Stewart v. American Internat'l

Oil & Gas Co., 845 F.2d 196, 199 (9th Cir.1988)). In Mattes, 323 F.3d at 699, the Eighth Circuit

affirmed dismissal of a third-party action which did not rest on liability from the main claim.

“[T]hird-party practice under Rule 14 enables a party to avoid the costs and pitfalls associated

with litigating multiple suits on the same subject matter, and the attendant possibility of

inconsistent verdicts, which are not insubstantial or abstract.” Heubel Materials Handling Co. v.

Universal Underwriters Ins. Co., 704 F.3d 558, 565 (8th Cir. 2013) (internal quotation omitted).

However, “Rule 14(a) does not allow the defendant to assert a separate and independent claim

even though the claim arises out of the same general set of facts as the main claim.” Mattes, 323

F.3d at 698 (quoting United States v. Olavarrieta, 812 F.2d 640, 643 (11th Cir.1987)). See also

Stemley v. Downtown Med. Bldg., Inc., 762 S.W.2d 43, 47–48 (Mo. 1988) (dismissal is

appropriate if third-party petition does not save time and cost and involve identical or similar

evidence); State ex rel. Green v. Kimberlin, 517 S.W.2d 124, 127 (Mo. 1974) (“If the liability of

the third-party defendant is not dependent on the liability of the third-party plaintiff, the claim

would not come within the provision of Rule 52.11.”).




                                                  3
 Case: 4:20-cv-01227-JAR Doc. #: 21 Filed: 09/17/20 Page: 4 of 9 PageID #: 2226




III.    The Contribution Claim Must be Dismissed Because Landfill Defendants Are Not
        Originally Liable to Plaintiffs

        Given that Missouri law as announced in Gramex, 89 S.W.3d at 442, dictates that a third-

party defendant must be liable to the original plaintiff, our analysis must start with Plaintiffs’

claims. Plaintiffs’ case alleges property damage and personal injury due to contamination of

Coldwater Creek in north St. Louis County. Exhibit 1 Second Amended Class-Action Petition

(“SAP”). The case centers on the Creek. See id. ¶¶ 2, 4, 15, 84-91. Each named Plaintiff is

alleged to own property adjacent to Coldwater Creek, within the Coldwater Creek FEMA 100-

year floodplain.1 Id. ¶¶ 18-25. Plaintiffs purport to bring a class action on behalf of all citizens

who own or reside on property within the FEMA 100-year flood plain of the Creek. Id. ¶ 32.

Both the proposed property damage subclass and the medical monitoring subclass are defined, in

part, by the geographic boundary of the FEMA 100-year floodplain. Id. ¶¶ 35, 36. Each first-

party defendant’s alleged liability stems from their alleged involvement in movement or storage

of waste near Coldwater Creek and the floodplain. Id. 29, 69, 72, 80, 83, 87-91. FEMA’s 100-

year floodplain and the named Plaintiffs’ alleged properties are illustrated below: 2




        1
          A “floodplain” is “Any land area susceptible to being inundated by floodwaters from any
source.” https://www.fema.gov/flood-insurance/terminology-index
         A “regulatory floodway” is the channel of a river and adjacent land areas that must be reserved in
order to discharge the base flood without cumulatively increasing the water surface elevation more than a
designated height (https://www.fema.gov/flood-insurance/terminology-index), i.e. what is generally
thought of as the waterbody’s normal channel.
        2
         Each of the depictions on this image is taken from information alleged in the Second Amended
Class-Action Petition, ¶¶ 2, 18-25, 32, p. 11 n. 1, 35, 36.

                                                     4
 Case: 4:20-cv-01227-JAR Doc. #: 21 Filed: 09/17/20 Page: 5 of 9 PageID #: 2227




       When viewed against Cotter’s Third-Party Petition, it is clear the allegations made

against Landfill Defendants have no relationship to Plaintiffs’ claims. Cotter makes the

conclusory allegation that each Landfill Defendant “owed Plaintiffs a duty as alleged in the

Second Amended Class-Action Petition.” Exhibit 2 Third-Party Petition (“TPP”) ¶¶ 86, 94, 102,

110, 118. Cotter does not point to any fact allegation in the Second Amended Class-Action

Petition for this assertion. In fact, there is no allegation there to support Cotter’s claim. None of

the Landfill Defendants is mentioned in the Second Amended Class-Action Petition. The word

“landfill” is not found once in Plaintiffs’ pleading, to say nothing of Cotter’s statement that

Plaintiffs developed an allegation of a legal duty owed by Landfill Defendants. Thus, the Court

can and should disregard this conclusory and unsupported allegation.

       Cotter’s allegations against Landfill Defendants have no relationship to Plaintiffs’ claims.

Nothing in the Third-Party Petition relates to Coldwater Creek, its 100-year floodplain,

movement of the radioactive material alleged by Plaintiffs in any area that could have impacted




                                                  5
 Case: 4:20-cv-01227-JAR Doc. #: 21 Filed: 09/17/20 Page: 6 of 9 PageID #: 2228




the Creek or its floodplain, or any of the other claims in the Second Amended Class-Action

Petition.

        Cotter did not plead facts showing Landfill Defendants caused Plaintiffs’ alleged

damages because they have no such facts to plead. The allegations in the Second Amended

Class-Action Petition and Cotter’s Third-Party Petition demonstrate why Landfill Defendants

have no role in this lawsuit. Cotter makes allegations regarding radioactive waste at West Lake

Landfill, a subsurface heat-generating reaction and leachate. TPP ¶¶ 48-67. The alleged

existence of radioactive waste at the West Lake Landfill has nothing to do with Plaintiffs’

allegations regarding contamination into Coldwater Creek and its floodplain. Neither the

subsurface reaction nor leachate at the Landfill is related, logically could be related, or is even

alleged to relate to Plaintiffs’ underlying case. The Third-Party Petition never connects Landfill

Defendants’ alleged actions to Plaintiffs’ claimed injury.

        The Landfill is located at 13570 St Charles Rock Road Bridgeton, Missouri. As depicted

above, this is a long way west-southwest of the named Plaintiffs and the proposed class area. See

SAP ¶¶ 18-25, 35, 36. By contrast, Coldwater Creek is alleged to flow from south of the St.

Louis Lambert Airport, continue northeasterly, and discharge into the Missouri River north of

Black Jack. Id. ¶¶ 84, 89. The Creek is never alleged to run through or within miles of the

Landfill. In truth, it does not. As seen in the photo above, the Landfill is neither in the Creek’s

path nor its 100-year floodplain. It is miles distant.

        Because the Landfill has no relation to Coldwater Creek or its floodplain, which Plaintiffs

allege caused them injuries, there is no logical or plausible manner to connect Landfill

Defendants to Plaintiffs’ case. Geography simply does not support Cotter’s claim.




                                                   6
 Case: 4:20-cv-01227-JAR Doc. #: 21 Filed: 09/17/20 Page: 7 of 9 PageID #: 2229




IV.    The Third-Party Petition Should be Dismissed Because Landfill Defendants Are Not
       Liable to Cotter for Plaintiffs’ Claim

       Not only are Landfill Defendants not subject to contribution because they are not liable to

Plaintiffs, they are also not the proper subject of a third-party petition because they are not liable

to Cotter for Plaintiffs’ claim. See Fed. R. Civ. P. 14 (third-party petition may only be filed

against a party who is or may be liable to the defending party for all or part of the claim against

it). Given the Third-Party Petition does not depend upon Cotter’s liability to Plaintiffs, dismissal

is appropriate. See Mattes, 323 F.3d at 699.

       The allegations in the Third-Party Petition have no relationship to Plaintiffs’ allegations

against Cotter. Plaintiffs’ claims against Cotter are based on Cotter’s ownership and movement

of radioactive material near Coldwater Creek and its floodplain. SAP ¶¶ 69, 72, 87-91. By

contrast, Cotter’s claims against Landfill Defendants are based on them accepting waste at a

landfill far from the Creek and its floodplain after Cotter’s alleged movement of waste. TPP ¶¶

48-67. Cotter’s alleged liability to Plaintiffs is independent of the claims Cotter makes against

Landfill Defendants. Said another way, Cotter can be liable to Plaintiffs without Landfill

Defendants’ alleged actions being implicated in any manner.

         In an attempt to connect the Third-Party Petition to Plaintiffs’ claims, Cotter offers only

the unsupported allegation that any damages assessed against Cotter “were caused, in whole or in

part, by the conduct, fault, acts, carelessness, omissions, and negligence of [Landfill

Defendants], thereby barring any such recovery against Cotter.” TPP ¶¶ 89, 97, 105, 113, 121.

This conclusory allegation lacks any articulated basis. Nowhere in the Third-Party Petition does

Cotter connect its claims against Landfill Defendants to Plaintiffs’ allegations against Cotter.

There is no duplicate evidence or overlapping information between Plaintiffs’ claims and

Cotter’s action. Without such overlap, Cotter’s allegations cannot be brought in a third-party


                                                  7
 Case: 4:20-cv-01227-JAR Doc. #: 21 Filed: 09/17/20 Page: 8 of 9 PageID #: 2230




action. Like the third-party claim dismissed in Mattes, 323 F.3d at 698, Cotter “alleges no

coherent legal theory under which” Landfill Defendants could be liable to Cotter for Plaintiffs’

claims against Cotter.

       Because the Third-Party Petition is based on facts and evidence wholly separate from

Plaintiffs’ claims, and not grounded in Cotter’s own liability, it is improper as a third-party claim

and should be dismissed.

 V.    Conclusion

       Cotter’s Third-Party Petition against Landfill Defendants fails to plead facts supporting

an actionable third-party claim for contribution. Both a contribution claim and a third-party

petition require causal relationships that Cotter has failed to plead. As a contribution claim, the

action fails because Cotter does not allege that Landfill Defendants are originally liable under

Plaintiffs’ allegations. As a third-party claim, Cotter’s filing fails given Landfill Defendants’

alleged liability does not originate from Plaintiffs’ underlying allegations against Cotter. As

there is no connection between Landfill Defendants and Plaintiffs’ case, Cotter’s claims must be

dismissed.

       WHEREFORE, Bridgeton Landfill LLC (on its own behalf and as the merger successor

of West Lake Landfill, Inc. and the merger successor of Rock Road Industries, Inc.); Republic

Services, Inc.; and Allied Services, LLC respectfully request the Court grant this Motion, dismiss

Cotter Corporation, (N.S.L.)’s Third-Party Petition against them, and grant such other relief the

Court deems just and proper.




                                                  8
 Case: 4:20-cv-01227-JAR Doc. #: 21 Filed: 09/17/20 Page: 9 of 9 PageID #: 2231




Dated: September 17, 2020                 Respectfully submitted,

                                            Lathrop GPM LLP

                                            /s/ Patricia Lehtinen Silva
                                            Lathrop GPM LLP
                                            William G. Beck        # 26849MO
                                            Allyson E. Cunningham # 64802MO
                                            2345 Grand Boulevard, Suite 2200
                                            Kansas City, Missouri 64108-2618
                                            Telephone: (816) 292-2000
                                            Telecopier: (816) 292-2001
                                            william.beck@lathropgpm.com
                                            allyson.cunningham@lathropgpm.com

                                            Patricia Lehtinen Silva      # 67213MO
                                            Pierre Laclede Center
                                            7701 Forsyth Boulevard, Suite 500
                                            Clayton, Missouri 63105
                                            Telephone:     (314) 613-2800
                                            Telecopier:    (314) 613-2801
                                            patricia.silva@lathropgpm.com
                                            Attorneys for Bridgeton Landfill, LLC;
                                            Republic Services, LLC; and Allied
                                            Services, LLC


                              CERTIFICATE OF SERVICE

       I hereby certify that on the 17th day of September 2020 the foregoing was filed via the
Court’s CM/ECF system, which will automatically serve an electronic copy up upon all counsel
of record.

                                            /s/ Patricia Lehtinen Silva




                                              9
